Per Curiam:
The order appealed from should be reversed, with ten dollars costs and disbursements, and the proceedings in the action stayed until thirty days after the entry of judgment on the referee’s report in the action of Robinson v. New York, Westchester & Boston R. Co. (123 App. Div. 339), with leave to defendant to then make such further motion as it shall be advised, and'with leave to plaintiff to move to vacate the stay if the trial of the above-mentioned-action, or' the entry of judgment therein, be unreasonably delayed, without costs to either party in this court. Present — Ingraham, Laughlin, Clarke, Houghton and Scott, JJ. Order reversed, with ten dollars costs and disbursements, and ■proceedings stayed as stated in opinion. Settle order on notice.